Citation Nr: 0906262	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-04 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae.

2.  Entitlement to a disability rating greater than 
20 percent for degenerative disc disease of the lumbar spine.  

3.  Entitlement to a disability rating greater than 
10 percent for patellofemoral pain syndrome of the left knee 
with patellar tendinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to October 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions  issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, in February and in April 2003.  The Veteran 
disagreed with this decision in September 2003.  He perfected 
a timely appeal in December 2004.  A videoconference Board 
hearing was held before the undersigned in October 2008.

The claims for increased ratings for degenerative disc 
disease of the lumbar spine and for patellofemoral pain 
syndrome of the left knee with patellar tendinitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.


FINDING OF FACT

The Veteran's pseudofolliculitis barbae does not involve at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.




CONCLUSION OF LAW

The criteria for an initial compensable rating for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Codes (DC's) 7806, 7815 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in December 2003, VA notified the 
appellant of the information and evidence needed to 
substantiate and complete his claim.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  As will be explained below, 
the evidence does not support assigning an initial 
compensable rating for pseudofolliculitis barbae.  Thus, any 
failure to notify and/or develop this claim under the VCAA 
cannot be considered prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

Additional notice regarding effective dates was provided in 
April 2007, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that VA met its duty to notify the appellant of his rights 
and responsibilities under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
appellant's claim is being denied in this decision, any 
question as to the appropriate effective date is moot and 
there can be no failure to notify the appellant.  See 
Dingess, 19 Vet. App. at 473.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328. 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for pseudofolliculitis barbae 
originates, however, from the grant of service connection for 
this disability.  Consequently, Vazquez-Flores is 
inapplicable to this claim.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; the Veteran has 
not contended otherwise.  The Veteran also has been provided 
with VA examinations to determine the current nature and 
severity of his service-connected pseudofolliculitis barbae 
(PFB).  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

Criteria & Analysis

The Veteran contends that his service-connected PFB is more 
disabling than currently evaluated.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The Board notes that, in an April 2003 rating decision, the 
RO granted service connection for PFB and assigned a 
noncompensable disability rating effective October 8, 2002 
under DC 7815-7806.  See 38 C.F.R. § 4.118, DC 7815-7806 
(bullous disorder-eczema).

DC 7806 provides ratings for dermatitis or eczema.  
Dermatitis or eczema is to be rated under either the criteria 
under DC 7806 or to be rated as disfigurement of the head, 
face, or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant disability.

A zero percent (non-compensable) rating is assigned under 
DC 7806 for eczema which involves less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy is required during the past 
12-month period.  A 10 percent rating is assigned for eczema 
which involves at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 
(2008).

DC 7800 provides ratings for disfigurement of the head, face, 
or neck.  Note (1) to DC 7800 provides that the 8 
characteristics of disfigurement, for purposes of rating 
under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more centimeters) in length.
Scar is at least one-quarter inch (0.6 centimeters) wide at 
the widest part.
Surface contour of scar is elevated or depressed on 
palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 square centimeters).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 square 
centimeters).
Underlying soft tissue is missing in an area exceeding six 
square inches (39 square centimeters).
Skin is indurated and inflexible in an area exceeding six 
square inches (39 square centimeters).

See 38 C.F.R. § 4.118, DC 7800 (2008).  A 10 percent rating 
is assigned under DC 7800 for a skin disorder with one 
characteristic of disfigurement of the head, face, or neck.  

DC 7801 provides ratings for scars, other than the head, 
face, or neck, that are deep or that cause limited motion.  
Scars that are deep or that cause limited motion in an area 
or areas exceeding 6 square inches (39 square centimeters) 
are rated 10 percent disabling.  Note (2) to DC 7801 provides 
that a deep scar is one associated with underlying soft 
tissue damage.  See 38 C.F.R. § 4.118, DC 7801 (2008). 

DC 7802 provides ratings for scars, other than the head, 
face, or neck, that are superficial or that do not cause 
limited motion.  Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 square 
centimeters) or greater, are rated 10 percent disabling.  
Note (1) to DC 7802 provides that scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  Note (2) to DC 7802 provides that a superficial scar 
is one not associated with underlying soft tissue damage.  
See 38 C.F.R. § 4.118, DC 7802 (2008).

DC 7803 provides a 10 percent rating for superficial unstable 
scars.  Note (1) to DC 7803 provides that an unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  Note (2) to DC 7803 provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  See 38 C.F.R. § 4.118, DC 7803 (2008). 

DC 7804 provides a 10 percent rating for superficial scars 
that are painful on examination.  Note (1) to DC 7804 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  Note (2) provides that a 10-
percent rating will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part would not 
warrant a compensable rating.  See 38 C.F.R. § 4.118, 
DC 7804.  DC 7804 also directs the rater to see 38 C.F.R. 
§ 4.68 (amputation rule) where appropriate.  See 38 C.F.R. 
§ 4.118, DC 7804 (2008). 
 
DC 7805 provides that other scars are to be rated on 
limitation of function of affected part.  See 38 C.F.R. 
§ 4.118, DC 7805 (2008). 

The Veteran underwent a VA examination in January 2003.  Upon 
physical examination, the Veteran had 1 to 3 millimeter 
papules in follicular distribution.  The examiner diagnosed 
pseudofolliculitis barbae.  The examiner noted that this 
condition was aggravated by close shaving.  The examiner 
recommended holding off on razor shaving and using scissors 
to trim beard.  

The Veteran underwent another VA examination in August 2007.  
The Veteran reported papules and pustules in beard region.  
He stated that this was a problem each time he shaved.  He 
reported using over-the-counter hydrocortisone cream whenever 
forced to shave, but no prescription medications.  The 
examiner noted that the Veteran had a short beard at time of 
examination and did not shave closely because of his 
situation.  The Veteran denied use of steroids or 
immunosuppressives.  The Veteran reported pruritus and pain.  
The Veteran denied systemic symptoms, malignant neoplasm, 
benign neoplasm, associated urticaria, vasculitis, or 
erythema multiforme.  Upon physical examination, the Veteran 
had few papules in the beard region affecting less than 1 
percent of the exposed body surface area.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial compensable rating 
for pseudofolliculitis barbae (PFB).   The medical evidence 
shows that, throughout this appeal, the Veteran's service-
connected PFB has not involved at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected.  For 
example, the August 2007 VA examiner noted that less than 1 
percent of the exposed body surface area was affected by the 
condition.  There also is no medical evidence that 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of less than six weeks during the past 12-month 
period to treat the Veteran's PFB.  For example, the August 
2007 VA examiner noted that the Veteran denied use of 
steroids or immunosuppressives.  Thus, the evidence of record 
does not show that the Veteran's service-connected PFB merits 
an initial compensable disability rating. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the Veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2006).  
The Veteran has been employed throughout the pendency of this 
appeal.  The evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this 
regard, the Board notes that there has been no showing by the 
Veteran that his PFB has resulted in marked interference with 
his employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The evidence of record from the day the Veteran filed this 
claim to the present also supports the conclusion that he is 
not entitled to additional increased compensation for his 
service-connected PFB at any other time within the appeal 
period.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to an initial compensable rating for 
pseudofolliculitis barbae is denied.  


REMAND

The Veteran also has contended that his service-connected 
degenerative disc disease of the lumbosacral spine and his 
service-connected patellofemoral pain syndrome of the left 
knee are more disabling than currently evaluated.

The Veteran testified at his October 2008 videoconference 
Board hearing that he was treated at Doctors Wellness Clinic 
for these orthopedic disabilities.  The Veteran also 
requested at his Board hearing that the claims file be held 
open for 60 days so that he could submit additional private 
treatment records; no records were received by VA within that 
time period.  Because these records may be relevant to the 
Board's adjudication of the Veteran's increased rating claims 
for degenerative disc disease of the lumbosacral spine and 
for patellofemoral pain syndrome of the left knee, on remand, 
the RO/AMC should attempt to obtain these records.  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Veteran also testified in October 2008 that his service-
connected lumbar spine and left knee disabilities have 
worsened since his last VA examination in August 2007.  VA's 
General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where 
the Veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination).  Thus, on remand, the RO/AMC 
should schedule the Veteran for an updated VA examination.

As noted above, the Veterans Court recently clarified VA's 
notice obligations in increased rating claims in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The VCAA notice 
letter sent to the Veteran and his service representative 
correctly requested evidence showing that his service-
connected lumbosacral spine and knee disabilities had 
increased in severity, properly identified the sources of 
such evidence, and also invited the Veteran to submit 
statements from other individuals who could describe from 
their knowledge and personal observations how his service-
connected knee disabilities had worsened.  Unfortunately, 
however, the VCAA notice letter did not indicate that the 
Veteran also could submit evidence showing the effect that 
worsening of his disabilities had on his employment and daily 
life.  Accordingly, and because the Veteran's claims are 
being remanded for additional development, on remand, the RO 
should provide the Veteran with updated VCAA notice which 
complies with Vazquez-Flores.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all notice obligations have been 
satisfied in accordance with the recent 
court decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.  
Specifically, issue appropriate notice on 
the appellant's claims of entitlement to 
disability ratings greater than 
20 percent for degenerative disc disease 
of the lumbosacral spine and greater than 
10 percent for patellofemoral pain 
syndrome of the left knee with patellar 
tendinitis.  Such notice must indicate 
that the Veteran can submit evidence 
showing the effect that worsening of his 
disabilities had on his employment and 
daily life.  A copy of the notice letter 
must be included in the claims file.

2.  Ask the Veteran to identify all VA 
and non-VA medical providers who have 
evaluated or treated him for degenerative 
disc disease of the lumbosacral spine 
and/or for patellofemoral pain syndrome 
of the left knee with patellar tendonitis 
in recent years.  Obtain outstanding VA 
treatment records that have not already 
been associated with the claims file.  
Once signed releases are received from 
the Veteran, obtain outstanding private 
treatment records that have not already 
been associated with the claims file.  
Specifically, the RO/AMC should attempt 
to obtain of the Veteran's treatment 
records from Doctors Wellness Clinic.  A 
copy of any negative response(s) should 
be included in the claims file.  

3.  Schedule the Veteran for VA 
examination(s) to determine the current 
nature and severity of his degenerative 
disc disease of the lumbar spine and 
patellofemoral pain syndrome of the left 
knee with patellar tendinitis.  The 
claims file must be made available to the 
examiner(s) for review.  The examiner 
should provide results of range of motion 
testing for the lumbosacral spine and for 
the left knee.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and the 
examiner should identify and state at 
what point pain begins and ends.  The 
examiner should address whether and to 
what extent there is likely to be 
additional range of motion loss due to 
any of the following:  (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain limits functional 
ability during flare-ups or with 
activity.  Finally, the examiner is asked 
to report whether there is any 
subluxation or lateral instability of the 
left knee.  

4.  Thereafter, readjudicate the claims 
for a disability rating greater than 
20 percent for degenerative disc 
disease of the lumbar spine and for a 
disability rating greater than 
10 percent for patellofemoral pain 
syndrome of the left knee with patellar 
tendinitis.  If the benefits sought on 
appeal remain denied, the Veteran and 
his service representative should be 
provided a supplemental statement of 
the case.  An appropriate period of 
time should be allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


